Title: To George Washington from Edmund Randolph, 11 January 1794
From: Randolph, Edmund
To: Washington, George


          
            Sir
            Philadelphia January 11. 1794.
          
          I saw Mr Bourne and Mr Bradford together yesterday. The former is disinclined to the
            office of district attorney, saying, among many other things by way of objection, that
            nothing would tempt him to bring down upon him the fire of both parties. They agreed in the superiority of Howell as to talents; but as he never
            read the law, until he began to practise, I cannot conceive, that he possesses any depth
            of law-knowledge. In other respects, they did not speak with much ardor in his
              behalf. Barnes is but moderate in skill, a new-comer, and
            would be liable to more exception, than his competitor  But they
            were decided in thinking, that Green was equal in abilities to the office; of fair and
            amiable character; universally beloved; and that the people would not only take an
            interest in any thing, which gratified him; but that his appointment would also content
            the parties. They seemed to me to go, as far as delicacy would permit, in pronouncing,
            that it would be an advantageous circumstance, if you were to fix on him.
          Did you hear, sir, the report, which was circulating yesterday, that Mr Genet intended
            to return to France immediately, and that he had taken a farewell dinner with the
            democratic society two days ago? The report came to me, without
            farther authenticity, than that Mr Wadsworth, and Mr Hunter, owner of my lodgings, told
            me of its general circulation. Indeed Mr Wadsworth added, that his recal had been
            debated in the national convention, and no result had transpired. I have the honor, sir, to be with sincere & respectful attachment yr mo. ob.
            Serv.
          
            Edm: Randolph
          
        